DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-6, 8, 10-11, 13, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0139778) in views of Susitaival (US 2019/0174366) and Griot (US 2016/0374048).
	Chou discloses the following features.
	Regarding claim 1, a method performed by a terminal in a wireless communication system (see UE 302 in wireless communication system shown in Fig. 3B), the method comprising:
	receiving a first RRC connection release message for transitioning into an RRC inactive state (see RRC Release message 212A in Fig. 2A);
	in case that uplink data occurs in the RRC inactive state (see “RRC Inactive UE” recited in paragraph [0053], transmitting, to a base station a random access preamble (see step 332 in Fig. 3B, wherein the RRC Inactive UE 302 transmits a preamble to the base station 306);
	receiving, from the base station, a random access response including timing alignment information and an uplink grant (see step 334, wherein the UE 302 receives from base station 306, a MSG2 Random Access Response including timing advance (TA) and UL Grant);
	transmitting, to the base station, the uplink data with an RRC connection resume request message including the resume identity (see “In action 336, RRC Inactive UE 302 may send MSG3 to base station 306. MSG3 may include an RRC Connection Resume Request, having an RRC Resume ID provided by base station 306” recited in paragraph [0056]; and “In addition, in action 338, UE 302 may also transmit data packet(s) (e.g., small data packet(s)) on indicated resource grant (e.g., radio resources granted by base station 306 in action 334)” recited in paragraph [0057]); and
	receiving, from the base station, a second RRC connection release message as a response to the RRC connection resume request message (see step 340, in response to the RRC connection resume request MSG3 in step 336, the UE 302 receives a RRC Connection resume response that includes a RRC suspend message).
Regarding claim 3, wherein the uplink data associated with a data radio bearer is multiplexed with the RRC connection resume request message associated with a signaling radio bearer (see multiplexed of MSG3 SRB and DRB as shown in Fig. 4B and steps 336-338 in Fig. 3B).
Regarding claim 5, wherein the random access preamble is selected from a preamble group for transmitting the uplink data (see “, the UE may select a preamble based on the selection rules in Table 3. As shown in Table 3, all preambles may be further divided into several preamble groups. Each preamble group includes at least one preamble” recited in paragraph [0089]),
	wherein the uplink data is transmitted to the base station with no transition to an RRC connected state from the RRC inactive state (see “RRC Inactive UE 302 may perform uplink data packet transmission without transitioning to RRC Connected state” recited in paragraph [0058]).
	Regarding claim 6, a method performed by a base station in a wireless communication system (see base station 306 in wireless communication system shown in Fig. 3B), the method comprising:
	receiving, from a terminal (see UE 302 in Fig. 3B), a random access preamble associated with uplink data for the terminal (see step 332 in Fig. 3B, wherein the RRC Inactive UE 302 transmits a preamble to the base station 306), the terminal being in a RRC inactive state based on a first RRC connection release message (see RRC Release message 212A in Fig. 2A);
	transmitting, to the terminal, a random access response including timing alignment information and an uplink grant (see step 334, wherein the UE 302 receives from base station 306, a MSG2 Random Access Response including timing advance (TA) and UL Grant);
	receiving, from the terminal, the uplink data with an RRC connection resume request message including the resume identity (see “In action 336, RRC Inactive UE 302 may send MSG3 to base station 306. MSG3 may include an RRC Connection Resume Request, having an RRC Resume ID provided by base station 306” recited in paragraph [0056]; and “In addition, in action 338, UE 302 may also transmit data packet(s) (e.g., small data packet(s)) on indicated resource grant (e.g., radio resources granted by base station 306 in action 334)” recited in paragraph [0057]); and
	transmitting, to the terminal, a second RRC connection release message as a response to the RRC connection resume request message (see step 340, in response to the RRC connection resume request MSG3 in step 336, the UE 302 receives a RRC Connection resume response that includes a RRC suspend message).
Regarding claim 8, wherein the uplink data associated with a data radio bearer is multiplexed with the RRC connection resume request message associated with a signaling radio bearer (see multiplexed of MSG3 SRB and DRB as shown in Fig. 4B and steps 336-338 in Fig. 3B).
Regarding claim 10, wherein the random access preamble is selected from a preamble group for transmitting the uplink data (see “, the UE may select a preamble based on the selection rules in Table 3. As shown in Table 3, all preambles may be further divided into several preamble groups. Each preamble group includes at least one preamble” recited in paragraph [0089]),
	wherein the uplink data is transmitted to the base station with no transition to an RRC connected state from the RRC inactive state (see “RRC Inactive UE 302 may perform uplink data packet transmission without transitioning to RRC Connected state” recited in paragraph [0058]).
	Regarding claim 11, a terminal in a wireless communication system (see UE 302 in wireless communication system shown in Fig. 3B), the terminal comprising:
	a transceiver (transceiver 1420 in Fig. 14); and
	a controller (see processor 1426 in Fig. 14) configured to:
	receive, via the transceiver, a first RRC connection release message for transitioning into an RRC inactive state (see RRC Release message 212A in Fig. 2A);
	in case that uplink data occurs in the RRC inactive state (see “RRC Inactive UE” recited in paragraph [0053], transmit, to a base station a random access preamble (see step 332 in Fig. 3B, wherein the RRC Inactive UE 302 transmits a preamble to the base station 306);
	receive, from the base station via the transceiver, a random access response including timing alignment information and an uplink grant (see step 334, wherein the UE 302 receives from base station 306, a MSG2 Random Access Response including timing advance (TA) and UL Grant);
	transmit, to the base station via the transceiver, the uplink data with an RRC connection resume request message including the resume identity (see “In action 336, RRC Inactive UE 302 may send MSG3 to base station 306. MSG3 may include an RRC Connection Resume Request, having an RRC Resume ID provided by base station 306” recited in paragraph [0056]; and “In addition, in action 338, UE 302 may also transmit data packet(s) (e.g., small data packet(s)) on indicated resource grant (e.g., radio resources granted by base station 306 in action 334)” recited in paragraph [0057]); and
	receive, from the base station via the transceiver, a second RRC connection release message as a response to the RRC connection resume request message (see step 340, in response to the RRC connection resume request MSG3 in step 336, the UE 302 receives a RRC Connection resume response that includes a RRC suspend message).
Regarding claim 13, wherein the uplink data associated with a data radio bearer is multiplexed with the RRC connection resume request message associated with a signaling radio bearer (see multiplexed of MSG3 SRB and DRB as shown in Fig. 4B and steps 336-338 in Fig. 3B).
Regarding claim 15, wherein the random access preamble is selected from a preamble group for transmitting the uplink data (see “, the UE may select a preamble based on the selection rules in Table 3. As shown in Table 3, all preambles may be further divided into several preamble groups. Each preamble group includes at least one preamble” recited in paragraph [0089]),
	wherein the uplink data is transmitted to the base station with no transition to an RRC connected state from the RRC inactive state (see “RRC Inactive UE 302 may perform uplink data packet transmission without transitioning to RRC Connected state” recited in paragraph [0058]).
Regarding claim 16, a base station in a wireless communication system (see base station 306 in wireless communication system shown in Fig. 3B), the base station comprising:
a transceiver (transceiver 1420 in Fig. 14); and
	a controller (see processor 1426 in Fig. 14) configured to:
	receive, from a terminal (see UE 302 in Fig. 3B) via the transceiver, a random access preamble associated with uplink data for the terminal (see step 332 in Fig. 3B, wherein the RRC Inactive UE 302 transmits a preamble to the base station 306), the terminal being in a RRC inactive state based on a first RRC connection release message (see RRC Release message 212A in Fig. 2A);
	transmit, to the terminal via the transceiver, a random access response including timing alignment information and an uplink grant (see step 334, wherein the UE 302 receives from base station 306, a MSG2 Random Access Response including timing advance (TA) and UL Grant);
	receive, from the terminal via the transceiver, the uplink data with an RRC connection resume request message including the resume identity (see “In action 336, RRC Inactive UE 302 may send MSG3 to base station 306. MSG3 may include an RRC Connection Resume Request, having an RRC Resume ID provided by base station 306” recited in paragraph [0056]; and “In addition, in action 338, UE 302 may also transmit data packet(s) (e.g., small data packet(s)) on indicated resource grant (e.g., radio resources granted by base station 306 in action 334)” recited in paragraph [0057]); and
	transmit, to the terminal via the transceiver, a second RRC connection release message as a response to the RRC connection resume request message (see step 340, in response to the RRC connection resume request MSG3 in step 336, the UE 302 receives a RRC Connection resume response that includes a RRC suspend message).
Regarding claim 18, wherein the uplink data associated with a data radio bearer is multiplexed with the RRC connection resume request message associated with a signaling radio bearer (see multiplexed of MSG3 SRB and DRB as shown in Fig. 4B and steps 336-338 in Fig. 3B).
Regarding claim 20, wherein the random access preamble is selected from a preamble group for transmitting the uplink data (see “, the UE may select a preamble based on the selection rules in Table 3. As shown in Table 3, all preambles may be further divided into several preamble groups. Each preamble group includes at least one preamble” recited in paragraph [0089]),
	wherein the uplink data is transmitted to the base station with no transition to an RRC connected state from the RRC inactive state (see “RRC Inactive UE 302 may perform uplink data packet transmission without transitioning to RRC Connected state” recited in paragraph [0058]).
	Chou does not disclose the following features: regarding claims 1, 6, 11 and 16, the first RRC connection release message including a resume identity and a next hop chaining count; and receiving, from the base station, a second RRC connection release message as a response to the RRC connection resume request message (Chou discloses receiving a RRC suspend message as opposed to a second RRC release message); regarding claims 5, 10, 15 and 20, wherein the RRC connection resume request message includes a short MAC-I.
Susitaival discloses the following features.
	Regarding claims 1, 6, 11 and 16, receiving a first RRC connection release message for transitioning into an RRC inactive state, the first RRC connection release message including a resume identity and a next hop chaining count (see “RRC Connection Release” recited in paragraph [0006] and see “In the release message, eNB 1 provides a Resume ID to the UE…The serving eNB (e.g., eNB1) may provide key information, such as the Next-Hop Chaining Counters” recited in paragraph [0049]).
Regarding claims 5, 10, 15 and 20, wherein the RRC connection resume request message includes a short MAC-I (see “the RRC Connection Resume Request message includes the Resume ID, short MAC-I” recited in paragraph [0051]).
	Griot discloses the following features.
	Regarding claims 1, 6, 11 and 16, receiving, from the base station, a second RRC connection release message as a response to the RRC connection resume request message (see Fig. 6, wherein step 635 is equivalent to MSG4 of Chou, and see “The connection setup message 635, in some examples, also may include a UE identification and an indication to release the connection or to complete an RRC connection” recited in paragraph [0070] and “the base station may then either keep the RRC connection established for a certain time in case the UE needs to send a reply, or may release the RRC connection and return the UE to idle mode” recited in paragraph [0049], wherein when the UE has nothing to send after MSG3, the base station may release the RRC connection as taught in Griot as opposed to only suspending the connection as taught in Chou).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chou using features, as taught by Susitaival and Griot, in order to provide key information to the UE as the UE enters an inactive/suspended state (see paragraph [0049] of Susitaival) and to allow the UE to return to idle mode and conserve power (see paragraph [0049] of Griot).

Claim(s) 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Susitaival and Griot as applied to claims 1, 6, 11 and 16 above, and further in view of Sambhwani (US 2012/0250644).
	Chou, Susitaival and Griot disclose the features as shown above.
Chou does not disclose the following features: regarding claims 2, 7, 12 and 17, wherein a threshold for the uplink data is obtained based on system information, and wherein the random access preamble associated with the uplink data is transmitted in case that a size of the uplink data is less than or equal to the threshold
	Sambhwani discloses the following features.
Regarding claim 2, 7, 12 and 17, wherein a threshold for the uplink data is obtained based on system information (see “data threshold…being broadcasted in a system information block” recited in paragraph [0108]), and
	wherein the random access preamble associated with the uplink data is transmitted in case that a size of the uplink data is less than or equal to the threshold (see “determine whether that data is of an amount less than a data threshold” recited in paragraph [0108]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chou, Susitaival and Griot using features, as taught by Sambhwani, in order to determine the uplink transmission formats while saving energy (see paragraph [0104] of Sambhwani).

Claim(s) 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, Susitaival and Griot as applied to claims 1, 6, 11 and 16 above, and further in view of Deenoo (US 2019/0174571).
	Chou, Susitaival and Griot disclose the features as shown above.
Chou does not disclose the following features: regarding claims 4, 9, 14 and 19, wherein a key is derived based on the next hop chaining count included in the first RRC connection release message, and wherein the uplink data is ciphered based on the key.
Deenoo discloses the following features.
	Regarding claim 4, wherein a key is derived based on the next hop chaining count included in the first RRC connection release message (see “A WTRU may be configured to derive a new key when initial data transmission in triggered while in INACTIVE state, for example, when the WTRU is not in an extended scheduling period and/or when a signaling procedure is not ongoing. The WTRU may derive a new key based on stored security context and/or one or more additional parameters, for example a NCC (Next Hop Chaining Count) parameter” recited in paragraph [0463]), and
	wherein the uplink data is ciphered based on the key (see “A WTRU may apply a preconfigured security configuration (e.g., security key, security algorithm) to cipher a data PDU” recited in paragraph [0417] and “A WTRU may apply ciphering, for example, before integrity protection, and/or conversely otherwise. For example, the WTRU may perform integrity protection verification” recited in paragraph [0464], wherein the key is derived as shown in paragraph [0463]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chou, Susitaival and Griot using features, as taught by Deenoo, in order to provide integrity protection for uplink transmissions (see paragraph [0422] of Deenoo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473